Citation Nr: 0111502	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to a disability evaluation greater than 40 
percent prior to March 5, 1998, for service-connected 
Reiter's syndrome with chronic genitourinary infections, 
recurrent iritis, and arthritis of multiple joints.

3.  Entitlement to a disability evaluation greater than 60 
percent from March 5, 1998, for service-connected Reiter's 
syndrome with chronic genitourinary infections, recurrent 
iritis, and arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1982.

This appeal is from a October 1994 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The former decision 
denied a rating greater than 40 percent for Reiter's 
syndrome.  The latter increased the disability rating to its 
current 60 percent level, effective March 5, 1998.

The RO denied service connection for a left hip disability on 
a direct basis in November 1992.  In the August 1995 notice 
of disagreement in the instant appeal, the veteran again 
addressed the left hip.  It is unclear whether he sought its 
inclusion among the joints affected by service-connected 
Reiter's syndrome or if he sought to reopen the claim for 
direct service connection.  As a claim for direct service 
connection for residuals of an injury, the matter is not 
before the Board.  It is referred to the RO for appropriate 
action.


REMAND

The Board of Veterans' Appeals (Board) remanded this case in 
August 1997 and again in April 1999.  The case must be 
remanded again for several reasons.  Because the issue of 
entitlement to direct service connection for a left knee 
disability is so closely linked to the rating of Reiter's 
syndrome, the Board will defer the service connection issue 
pending return of the claim from remand.

The April 1999 remand instructed that a VA examiner identify 
the several manifestations of Reiter's syndrome, so the Board 
could apply the correct scheme for rating the disability to 
the facts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2000) (providing alternative sets of rating criteria).  The 
February 2000 examiner made an apparently detailed review of 
the veteran's claim file and provided a good discussion of 
the presentation and course of Reiter's syndrome, but 
ultimately reported that "most" of the joints in the lower 
extremities were affected by Reiter's syndrome without 
identifying which are not.

The RO has denominated the disorder as involving "multiple" 
joints without stating specifically which joints those are.  
The February 2000 examiner must provide a specific list of 
the joints affected and not affected by Reiter's syndrome so 
the Board can know how to apply the rating schedule in this 
case.

In a November 1992 rating decision, the RO denied service 
connection for a left hip disability and for bilateral pes 
planus, finding no residuals of an alleged injury of the hip 
in service and that bilateral pes planus preexisted and was 
not aggravated by service.  That the left hip was not injured 
in service and that bilateral pes planus preexisted and was 
not aggravated by service does not mean Reiter's syndrome has 
not affected either.  A disability resulting from or 
proximately due to a service-connected disability . . . shall 
be considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000) (emphasis added).  The bilateral pes planus 
would be part of the Reiter's syndrome if the Reiter's 
syndrome aggravated it.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Likewise, the denial of direct service connection 
for the left hip disability is immaterial to the medical 
question whether it is involved with the veteran's Reiter's 
syndrome.

The February 2000 VA examiner reported that Reiter's syndrome 
has polyarthritic effect.  It would be unfair to exclude the 
left hip or the feet from the disability rating if they are 
actually affected by the disease merely because compensation 
was previously denied on unrelated legal grounds.  A 
secondary service connection claim is unrelated to any prior 
denial of direct service connection and is inferred in the 
context of this claim.  Consequently, an addendum to the 
February 2000 VA examination report should specifically state 
whether Reiter's syndrome has affected the left hip or 
aggravated the veteran's bilateral pes planus.

The February 2000 examiner discussed and cited a medical 
text, Arthritis and Allied Conditions: A Textbook of 
Rheumatology (12th ed.), indicating that the cited material 
was attached to the report.  The material is not in the 
claims file.  The RO should obtain it.

Finally, this claim was pending on the date of enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  All elements of that law apply.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment 
records from July 2000 to the present and 
associate them with the claims file.

2.  Obtain the material from Arthritis 
and Allied Conditions: A Textbook of 
Rheumatology (12th ed.) referenced in the 
February 2000 VA joints examination 
report and associate it with the claims 
file.

3.  Return the claims file to the 
February 2000 examiner for an addendum to 
the February 2000 report.  The examiner 
should review the prior report and the 
claims file to the extent necessary to 
clarify the February 2000 statement that 
"most" lower extremity joints are 
affected by Reiter's syndrome.  
Specifically, the examiner should state 
(1) which lower extremity joints are not 
affected by Reiter's syndrome; (2) 
whether Reiter's syndrome has affected 
the left hip (articulatio coxae); and (3) 
whether Reiter's syndrome has aggravated 
the primary pes planus noted on the 
September 1971 service examination.  
Associate any information obtained with 
the claims file.

If the information sought by an addendum 
report cannot be provided without 
additional examination, schedule the 
examination or examinations necessary, 
including any indicated tests indicated, 
to supplement the February 2000 
examination report.  If an examination is 
performed, the examiner should report the 
ranges of motion and other functional 
limitations of each joint affected by 
Reiter's syndrome.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

5.  Readjudicate the claims at issue, 
including a determination of which joints 
are affected by Reiter's syndrome and 
whether Reiter's syndrome has aggravated 
bilateral pes planus within the meaning 
of 38 C.F.R. § 3.310(b) and Allen v. 
Brown, 7 Vet. App. 439 (1995), for the 
purpose of comprehensively applying 
Diagnostic Code 5002.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

